Citation Nr: 1519115	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for a respiratory disability, to include sarcoidosis, to include as due to asbestos exposure.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post arthrotomy and medial meniscectomy.  

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 (left foot and respiratory) and October 2009 (right knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

During the pendency of the appeal, a May 2011 rating decision continued the denial of an increased rating for the Veteran's right knee disability.  However, as the Veteran had already submitted a timely June 2010 notice of disagreement (NOD) with respect to the October 2009 rating decision, which granted a 10 percent evaluation for his right knee disability; and a timely substantive appeal was received within 60 days of issuance of a statement of the case (SOC), the Board finds the October 2009 rating decision is properly on appeal.  Thus, the issue is properly characterized as an appeal of an initial evaluation for degenerative joint disease of the right knee, status post arthrotomy and medial meniscectomy.  

The Board has recharacterized the Veteran's service connection claim for sarcoidosis more broadly to include any respiratory disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  In an April 2005 statement the Veteran's representative filed a claim for entitlement to a TDIU and further stated the Veteran was unemployed due to his knee disabilities.  The record does not reflect such was adjudicated by the agency of original jurisdiction (AOJ).  The Veteran, in January 2014 testimony, reiterated he received disability benefits from the Social Security Administration (SSA), in part, due to his right knee disability.  As noted above, the Veteran filed his formal TDIU claim in April 2005.  Also as noted above, the Veteran has appealed the initial evaluation assigned for his right knee disability, for which service connection was granted effective March 19, 2001.  In light of above, the Board concludes that a Rice-type TDIU claim is properly before the Board.  This distinction is critical and advantageous to the Veteran because such provides for a potential earlier effective date for the Veteran with respect to his TDIU claim.  38 C.F.R. § 3.400(o)(1), (2) (2014).  Thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page, rather than referred to the AOJ.

The Veteran testified at a January 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The record was held open for 60 days from the date of the hearing to allow the Veteran or his representative to submit additional evidence.  In May 2014, the Veteran's representative submitted additional evidence to the Board in the form of private treatment records and waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2014).  However, additional evidence, including VA treatment records, most recently dated in December 2013 were associated with the claims file subsequent to the most recent statements of the case, issued in April 2013 and June 2013, for the issues herein on appeal.  However, service connection for a left foot disability is granted in the decision below.  Additionally, as the remaining issues are being remanded for other matters, the evidence will be considered in the first instance after the specified development is completed.  

The issues of entitlement to service connection for a respiratory disability, entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post arthrotomy and medial meniscectomy, service connection for diabetes mellitus and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence in this case is in equipoise as to whether the Veteran's left foot disability, best characterized as degenerative joint disease of the left foot with calcaneal spur and hallux valgus, is related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for a left foot disability, best characterized as degenerative joint disease of the left foot with calcaneal spur and hallux valgus, are met.  38 U.S.C.A. §§ 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a left foot disability.  This award represents a complete grant of the benefit sought on appeal for this specific issue.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran, in January 2014 testimony, asserted he injured his left foot when such was run over by a truck during service.  He further alleged that he has experienced left foot pain since this in-service injury.

The evidence of record supports a finding that the Veteran sustained an injury to his left foot during service.  Specifically, an August 1973 Physical Profile Serial Report noted a crushing injury to the left foot and that the Veteran was restricted from prolonged walking, running or standing.  Other service treatment records dated in August 1973 indicate a diagnosis of a left ankle strain but not acute fracture.  However, as the Veteran's service records are supportive of his competent and credible contentions regarding an injury to the left foot, the element of the incurrence of an in-service injury is met for a left foot disability.

The Veteran satisfies the existence of the present disability standard with regard to his left foot disability.  A January 2006 x-ray of the Veteran's feet noted mild degenerative changes throughout.  A January 2009 VA Feet examiner diagnosed the Veteran with calcaneal spur and hallux valgus but specifically noted no degenerative osteoarthritic change with respect to the left foot.  An April 2013 VA medical opinion reconciled January 2006 x-rays of the left foot, which found mild degenerative changes present throughout, with the January 2009 examiner's findings of no significant arthritis of the left foot, as being consistent.  A September 2009, medical letter, from Dr. A. K., noted tenderness in specific areas of the Veteran's left foot and that the Veteran reported he had been diagnosed with arthritis.  Thus, the Board finds that a current left foot disability, best characterized as degenerative joint disease of the left foot with calcaneal spur and hallux valgus, has been demonstrated. 

As referenced above, the January 2009 feet examiner opined that the Veteran's left foot calcaneal spur and hallux valgus were less likely than not related to service because the August 1973 injury likely fully healed.  The January 2009 VA examiner noted the August 1973 injury report indicated no report of fracture, the Veteran reported pain beginning in his 40s, and that the pain was in the dorsal of the forefoot.  A VA addendum opinion was obtained with respect to the Veteran's left foot disability in April 2013.  The April 2013 VA examiner opined that the presence of mild degenerative changes to the left and right foot augers against the left foot degenerative joint disease being secondary to trauma.  The April 2013 VA examiner also indicated he consulted with the physician who read the Veteran's 2009 foot x-rays and that she opined the changes were likely age related and not related to left foot trauma.  

The January 2009 and April 2013 VA examiners' opinions tend to weigh against the claim.  However, the January 2009 VA examiner did not address arthritis in the original report and the April 2013 VA opinion did not address when the Veteran's degenerative joint disease onset.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran is competent to testify as to observable symptoms such as pain and aching, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's January 2014 testimony regarding the continuity of his left foot pain since service to be credible, although the Board acknowledges such is contrary to the January 2009 VA examination report which stated the Veteran's left foot pain onset during his 40s.  Nonetheless, the Veteran, in January 2014, also testified that he first received VA treatment in the 1980s for his left foot.  Such records are not of record.  However, the Board notes the Veteran would have approximately been in his 20s, during the 1980s, which is significantly earlier than in his 40s, as noted in the January 2009 VA feet examination report.

Thus, evidence provides an indication of continuity of left foot pain since service.  As the evidence shows that the Veteran presently has degenerative joint disease (arthritis) of the left foot, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Relevant to whether the Veteran's left foot disability is related to active service, a September 2009 medical letter from a private physician, Dr. A. K., linked the Veteran's left foot pain to the August 1973 crush injury and stated that crushing injuries without or without fracture, can be responsible in later years for posttraumatic arthritis and increasing symptoms of pain.  A July 2011 medical letter from a private physician, Dr. F. G., stated in part, it is reasonable that there is a causal nexus referencing current left foot/ankle pain and the Veteran's history of left foot/ankle injury in service.  Thus, these private medical opinions tend to corroborate the claim.  

Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The September 2009 and July 2011 private medical opinions, coupled with the Veteran's competent and credible report of left foot pain since service, leads the Board to conclude that the Veteran's degenerative joint disease of the left foot with calcaneal spur and hallux valgus is related to active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden with respect to his claim for service connection for a left foot disability, best characterized as degenerative joint disease of the left foot with calcaneal spur and hallux valgus.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left foot disability best characterized as degenerative joint disease of the left foot with calcaneal spur and hallux valgus, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

A review of the electronic record within the Veterans Benefits Management System (VBMS) revealed that Veteran submitted a July 2014 NOD with respect to a July 2014 rating decision which denied entitlement to service connection for diabetes mellitus. The record before the Board does not reflect that a statement of the case has been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, on remand a statement of the case should be issued for this issue.

As noted in the Introduction, the issue of a TDIU is raised by the record but has not been adjudicated by the AOJ.  Therefore, a remand to afford the Veteran initial consideration of TDIU by the AOJ is warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran has not been provided a VCAA notice letter with respect to a TDIU claim and should be provided such upon remand.

During January 2014 testimony, the Veteran stated he receives disability benefits from the SSA for his right knee disability and for sarcoidosis.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran as such was reported in the context of his right knee claim and respiratory claim.  Thus, the SSA records should be obtained upon remand.

The July 2014 rating decision, associated with the record in VBMS, referenced review of VA treatment records dated from May 2010 through April 2014 from the VA Medical Centers (VAMC) in Syracuse, New York and Buffalo, New York and from the Community Based Outpatient Clinic in Binghamton, New York.  Virtual VA contains VA treatment records most recently dated in December 2013 from the Syracuse VAMC, which includes the Binghamton CBOC.  VA treatment records from the VA Western New York Healthcare System located in Buffalo, New York, dated from May 2010 to April 2014, are not associated with the record.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from VA Western New York Healthcare System and any associated outpatient clinics, between May 2010 and April 2014, and from the Syracuse VAMC, to include the Binghamton CBOC, and any other associated outpatient clinics, since December 2013, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The July 2014 rating decision also referenced a February 2014 statement from the Veteran's representative, a March 2014 statement from the Veteran and an April VA Form 21-4142 Authorization and Consent to Release Information to Department of Veteran's Affairs.  These documents are not currently associated with the claims file, including the electronic portion of the claims file.  Thus, on remand these documents should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The May 2013 knee and lower leg examiner noted the Veteran had evidence of painful motion at 95 degrees of flexion.  However, a February 2014 private treatment record stated the Veteran had right knee pain throughout the passive and active range of motion.  Thus, as the severity of the Veteran's symptoms may have worsened, a new VA examination for the Veteran's service-connected right knee disability is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the July 2014 NOD with the July 2014 rating decision which denied entitlement to service connection for diabetes mellitus.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

3.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Obtain all VA treatment records for the Veteran from VA Western New York Healthcare System and any associated outpatient clinics, between May 2010 and April 2014, and from the Syracuse VAMC, to include the Binghamton CBOC, as well as any other associated outpatient clinics, since December 2013, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Associate the evidence referenced in the July 2014 rating decision with the claims file, to include a February 2014 statement from the Veteran's representative, a March 2014 statement from the Veteran and an April VA Form 21-4142 Authorization and Consent to Release Information to Department of Veteran's Affairs.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include adjudication of entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


